     Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


CHARLES KIMLER                           §                             PLAINTIFF
                                         §
v.                                       §        Civil No. 1:20-cv-175-HSO-JCG
                                         §
UNITED STATES OF AMERICA;                §                         DEFENDANTS
JOHN DOES A – Z                          §


   MEMORANDUM OPINION AND ORDER GRANTING DEFENDANT
 UNITED STATES OF AMERICA’S MOTION [27] TO DISMISS PURSUANT
         TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(1)

      BEFORE THE COURT is Defendant United States of America’s Motion [27]

to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1). After due

consideration of the Motion [27], the record, and relevant legal authority, the Court

finds that Defendant’s Motion [27] should be granted, and that this case should be

dismissed without prejudice for lack of subject-matter jurisdiction.

                                I. BACKGROUND

A.    Factual background

      This is a negligence action brought pursuant to the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. §§ 2671-80. Plaintiff Charles Kimler (“Kimler” or “Plaintiff”)

initiated suit against Defendant United States of America (“the United States” or

“the Government”) seeking damages for injuries he allegedly sustained at the

Veterans Affairs Medical Center (“VAMC”) in Biloxi, Mississippi, on May 7, 2019,

while visiting for an appointment with his primary care physician.     Compl. [1] at 2.

Plaintiff claims that when he entered the elevator on the third floor and pressed the
     Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 2 of 21




“down” button, the elevator “dropped suddenly” to the first floor, causing him

“severe injuries.”       Id.

       The United States Department of Veterans Affairs (“VA”) owns and operates

the Gulf Coast Veterans Health Care System (“HCS”), and the VAMC is HCS’s

main facility in the area.       Mem. [28] at 2. The VAMC, in compliance with VA

regulations concerning the solicitation of facility service contracts, awarded a

contract for preventative maintenance of its elevators to Elevated Technologies,

Incorporated (“Elevated Technologies), with a start date of April 1, 2018.            Ex. 1 [27-

1] at 1.    The VA is currently exercising its third option year with Elevated

Technologies under this contract.         Mem. [28] at 4.

       The contract states that Elevated Technologies will provide “full maintenance

services, which includes regular and systematic inspections, of all elevators and

dumbwaiters, and any other services necessary to accomplish elevator maintenance

and inspections.”        Ex. 1 [27-1] at 9.   In addition, “[d]uring inspection visits, the

Contractor shall clean, adjust and lubricate the equipment . . ., determine the

nature and extent of any trouble, and maintenance required to restore the elevators

to safe and satisfactory service, and if conditions warrant, furnish and install

parts[.]”    Id. at 5.    The contract requires Elevated Technologies to provide a

written report to the VA Engineering Office of services performed and to maintain

records “of all call backs and repairs . . . including any difficulty experiences and the

corrective measures taken to eliminate these difficulties.”          Id. at 8.   Finally, “any

negligence of the Government, its officers, agents, servants, and employees, shall


                                                 2
     Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 3 of 21




not be the responsibility of the contractor hereunder with the [sic] regard to any

claims, loss, damage, injury, and liability resulting therefrom.”     Id. at 29.

       The United States’ Rule 30(b)(6) witness and contracting officer for the

service contract, Brandon O’Neal, testified that Elevated Technologies is not

required to seek authorization to make needed repairs, but rather inspects the

elevators weekly and provides him with service tickets for completed repairs.         See

Ex. 2 [27-2] at 2, 7.   If a needed repair falls outside the scope of the service

contract, the VA “generally [has] always just hired [Elevated Technologies] to do

those repairs.”   Id. at 5.   Elevated Technologies subcontracted “a large portion” of

its service contract with the VAMC to Diversified Elevators, which is located in

Biloxi, Mississippi.    Id. at 1-2.   The VA does not ever “put hands on the elevator

for repair,” as all repairs are “100 percent” handled by Diversified under the service

contract.   Id. at 3.

       When any work is being performed on an elevator, VAMC protocol is that the

elevator is taken out of service “as a safety precaution” and is not placed back in

service until the issue is resolved.    Id. at 8. O’Neal testified that generally,

Diversified Elevators will contact the VAMC to inform it that the elevator is being

taken out of service, but Diversified Elevators “has the ability to take [the elevator]

out [of service] on their own if they feel it’s necessary.” Id. When an elevator is

taken out of service, the VAMC’s standard procedure is to post signage or place

cones to inform the public that the elevator is not currently in service. Id. at 11.

The elevator mechanic also has the authority and ability to disable the elevator


                                              3
      Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 4 of 21




doors from opening to prevent any individual from entering the elevator. Id. at 11-

12.

B.     Procedural history

       Plaintiff initiated this suit on May 21, 2020, advancing three causes of action.

First, he alleges that the United States was negligent, grossly negligent, and/or

reckless “in one or more of the following respects:”

       a. Failure of Defendants to exercise reasonable care to keep the
          premises in a reasonably safe condition;
       b. Failure to warn Plaintiff of dangerous conditions not readily
          apparent to Plaintiff, but which Defendant knew or should have
          known in the exercise of reasonable care;
       c. Failure to properly maintain the area before allowing its patrons to
          enter;
       d. Failure to properly post warnings;
       e. Failure to provide proper maintenance of its elevators; and
       f. Other acts or omissions that will be shown at the trial of this cause.

Compl. [1] at 3.    Plaintiff advances a second negligence claim, alleging that the

United States “owed a duty to the Plaintiff to keep the premises in a reasonably

safe condition and to warn of dangerous conditions which were not readily apparent

to Plaintiff.”   Id. at 4.   Lastly, Plaintiff alleges that the United States

demonstrated “active and passive negligence [in its] disregard for [his] safety,” in

the following respects:

       a. The Defendant was aware of the faulty condition of the elevator and
          failed to remediate same.
       b. Failure of the Defendants to warn the Plaintiff of the dangerous
          condition of the elevator.
       c. Failure of the Defendants to take the subject elevator out of service
          until same was fixed.
       d. Defendant’s [sic] created a dangerous condition by its misuse and
          failure to maintain the subject elevator.


                                              4
     Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 5 of 21




       e. Failure to warn Plaintiff of a dangerous condition not readily
          apparent to Plaintiff, but which Defendant knew or should have
          known any existence of reasonable care.
       f. Failure to properly maintain the elevator in question.
       g. Failure to properly post warnings.
       h. Failure to provide proper maintenance to the elevator and
       i. Any acts or omissions will be shown at trial of this cause.
       j. As [sic] such acts or omissions by Defendants where [sic] a direct and
          proximate cause of Plaintiff’s fall in question and a direct and
          proximate cause of the injuries to the Plaintiff.

Id. at 5-6.

       The Government has filed the present Motion [27] seeking dismissal of

Plaintiff’s claims under Federal Rule of Civil Procedure 12(b)(1), arguing that the

FTCA’s independent contractor exception jurisdictionally bars Plaintiff’s claims

because “the care and maintenance of the elevators” at VAMC “is the responsibility

of an independent contractor rather than the United States.”     Mem. [28] at 2.   The

Government asserts that it has delegated all services related to the maintenance

and inspection of the VAMC’s elevators to its contractor, Elevated Technologies.

Id. at 10. The contract requires Elevated Technologies to submit reports to the

Government, but its “role in and review of actions that the contractor has taken”

does not amount to day-to-day oversight sufficient to render Elevated Technologies

an “employee” of the United States and render the independent contractor exception

inapplicable.   Id. at 8-10 (citing Robbins v. Computer Sciences Corp., 486 F. Supp.

2d 581, 585 (S.D. Miss. 2007)).   The Government maintains that the Complaint “is

premised upon the acts or omissions of the independent contractor, not the United

States, and is, therefore, not valid under the FTCA.”   Id. at 10.



                                          5
     Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 6 of 21




      Plaintiff responds that the independent contractor exception is a “red

herring” because “[t]he separate acts and omissions of the employees of the

Department of Veterans Affairs, of the Engineering Department, Engineering

Safety Department and Patient Safety Department give rise to liability under

Mississippi premises liability law and there is no dispute that individuals within

these departments are employees of the United States for purposes of the FTCA.”

Resp. [32] at 11.    Plaintiff relies upon three items in the record to support this

contention. First, Plaintiff points to the deposition of Darla Grabert, a safety

specialist employed by the VA Patient Safety Department, in which she testified

that she responded to a call regarding Plaintiff’s injuries on May 7, 2019.      See Ex.

D [31-4] at 4.   Grabert was informed by various VA “Ambassadors” that several

patients during the week prior had reported the elevator “stopping hard” and that

the malfunction had been “reported to engineering.”         Id. at 7-8.

      Plaintiff also points to the Affidavit of Charles Cagle, a volunteer VA

Ambassador, which states that Cagle was volunteering at the VAMC on May 7,

2019, and the elevator in which Plaintiff was allegedly injured “had a history of

malfunctions.”      Ex. E [31-5] at 1.   According to the Affidavit, when the elevator is

lowered to the ground floor, it “drops about 2 to 3 feet very quickly and comes to a

sudden stop,” and that “the VA has worked to repair the elevator many times and

the same malfunction continues to happen.”         Id.   Cagle further states that he had

previously “been on the elevator when it malfunctioned, and [he] immediately

reported the malfunction to maintenance repeatedly.” Id.


                                              6
     Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 7 of 21




       Lastly, Plaintiff relies upon the United States’ Rule 30(b)(6) deposition, in

which O’Neal testified that the elevator in question was serviced on April 22, 2019,

and “was operating properly until May 7th.” Resp. [32] at 8 (quoting Ex. A [31-1]

at 78). Plaintiff contends that this indicates that “[d]espite there being multiple

reports of issues with the elevator in question . . ., there [were] no service tickets

issued from April 23, 2019 . . . to May 7, 2019.”    Id. (citing Ex. A [31-1] at 78).

Plaintiff asserts that the “VA was in sole possession of . . . critical safety

information and failed to properly communicate regarding the dangerous condition

within its departments or to the elevator contractors; failed to take the elevator out

of service . . .; and failed to provide any sort of warning . . . which would have

protected the Plaintiff and prevented his injury.”     Id. at 9.

       Plaintiff contends that “[t]he analysis for subject matter jurisdiction based on

actionable conduct of VA employees never gets to conduct of the contractors for

elevator maintenance” because “[t]here was actionable conduct and omissions by VA

employees which created a dangerous condition[.]”       Id. at 13. Plaintiff further

argues that the Government retained responsibility for premises safety and

ultimate control over the elevators, despite contracting with Elevated Technologies

for routine maintenance because two internal VA departments, Engineering Safety

Department and Patient Safety, were “involved in safety of patient-utilized

elevators” and the contract between Elevated Technologies and the VA “does not

contemplate delegation of safety protocols or procedures.”         Id. at 14-16 (citing Ex. 1

[27-1]). According to Plaintiff, the “only pertinent provision to safety” in the contract


                                             7
        Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 8 of 21




“expressly states that the United States . . . shall remain liable for those actions and

omissions of its own agents and employees.”        Id.

         The Government counters in its Reply [34] that it delegated the “role of

elevator safety” to its contractor because “[t]he standard procedure of adhering to

safety guidelines falls under the directive of the Contract in instructing the

contractor to conform to the latest” safety codes and standard practices.      Id. at 3.

It contends that Plaintiff’s arguments regarding premises liability arising under

Mississippi law are premature because the FTCA independent contractor exception

serves as a threshold jurisdictional bar.     Id. at 5 (citing Robbins, 486 F. Supp. 2d at

587).    The Government also disputes the verifiability of Plaintiff’s alleged previous

reports of elevator malfunctions, pointing to O’Neal’s deposition in which he

testified that no reports or complaints of sudden stops were ever reported to the

Engineering Department. Id. (citing Ex. 2 [27-2] at 13). The Government further

contends that Cagle’s affidavit is ambiguous and that, because he is now deceased,

he is unavailable for further questioning. Id.       Lastly, the Government notes that

Grabert stated during her deposition that she did not have any firsthand knowledge

of the reports about elevator malfunctions and her statements refer only to what

she was told by a third party.    Id.

         The Government argues in the alternative that the discretionary function

exception to the FTCA bars Plaintiff’s claims because the decision to hire an

independent contractor is “precisely the type of decision that the . . . exception is

designed to shield from liability.”     Id. at 4 n.3 (quoting Williams v. United States,


                                              8
     Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 9 of 21




50 F.3d 299, 310 (4th Cir. 2009)).       According to the Government, inspection of the

elevators and the posting of warning signs are decisions that fall within the decision

to hire an independent contractor and, by delegating safety responsibilities to a

contractor, the Government made a policy determination that qualifies as a

discretionary function.   Id. (citing United States v. Varig Airlines, 467 U.S. 797,

820 (1984)).

                                   II.     DISCUSSION

A.    Relevant legal authority

      A motion to dismiss pursuant to Rule 12(b)(1) challenges a federal court’s

subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). In resolving a motion to

dismiss for lack of subject-matter jurisdiction,

      [i]t is well settled in this circuit that the district court . . . has the power
      to dismiss on any one of three separate bases: (1) the complaint alone;
      (2) the complaint supplemented by undisputed facts evidenced in the
      record; or (3) the complaint supplemented by undisputed facts plus the
      court’s resolution of disputed facts.

Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1996). The party

invoking the Court’s jurisdiction bears the burden of proof on a Rule 12(b)(1) motion

to dismiss. See Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). In

determining whether sovereign immunity applies, a court accepts as true the

plaintiff’s “non-conclusory allegations.” Wooten v. Roach, 964 F.3d 395, 402 (5th

Cir. 2020).

       The United States is immune from suit unless it has waived its sovereign

immunity and consented to be sued. See United States v. Sherwood, 312 U.S. 584,


                                               9
     Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 10 of 21




586 (1941); Gonzalez v. United States, 851 F.3d 538, 543 (5th Cir. 2017).    Through

the FTCA, Congress enacted a limited waiver of sovereign immunity, which

“provides the sole basis of recovery for tort claims against the United States.”

Gonzalez, 851 F.3d at 543 (quotation omitted).

      The FTCA’s waiver of sovereign immunity “is subject to several exceptions.”

Id. (quotation omitted). The United States Supreme Court has held that, “[s]ince

the United States can be sued only to the extent that it has waived its immunity,

due regard must be given to the exceptions . . . to such waiver.” United States v.

Orleans, 425 U.S. 807, 814 (1976). While “[s]tatutes waiving sovereign immunity

of the United States are to be construed strictly in favor of the sovereign,” Angulo v.

Brown, 978 F.3d 942, 953 (5th Cir. 2020) (quotation omitted), the United States

Court of Appeals for the Fifth Circuit has instructed that it “do[es] not construe

exceptions to the FTCA in favor of any particular party.” Joiner v. United States,

955 F.3d 399, 404 (5th Cir. 2020). The exceptions relevant here are the

independent contractor and discretionary function exceptions.

B.    Independent contractor exception

      Although the Government has consented to be sued under the FTCA for

claims of “personal injury or death arising or resulting from the negligent or

wrongful act or omission of any employee of the Government while acting within the

scope of his office or employment,” 28 U.S.C. § 2679(b)(1) (emphasis added), this

consent does not extend to the acts of independent contractors, see id.; see also

Broussard v. United States, 989 F.2d 171, 174 (5th Cir. 1993). “Therefore, if the act


                                          10
      Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 11 of 21




was not committed by an ‘employee of the Government,’ then the court must dismiss

for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).” Linkous v.

United States, 142 F.3d 271, 275 (5th Cir. 1998).

       The FTCA defines an “employee of the government” to include “officers or

employees of any federal agency.” 28 U.S.C. § 2671. “Federal agency” is defined

as

       the executive departments, the judicial and legislative branches, the
       military departments, independent establishments of the United States,
       and corporations primarily acting as instrumentalities or agencies of the
       United States, but this definition does not include any contractor with
       the United States.

Id.

       The “critical element” in determining whether an agency or individual is a

contractor or was acting as an employee of the Government is the Government’s

authority “to control the detailed physical performance of the contractor.” Logue v.

United States, 412 U.S. 521, 528 (1973); see also Linkous, 142 F.3d at 275.

Whether the contractor receives federal funding or whether it is required to comply

with federal standards is not determinative of whether the contractor was acting as

a Governmental employee. Alexander v. United States, 605 F.2d 828, 833 (5th Cir.

1979). Rather, where the Government exerts day-to-day control over the

operations of the contractor, it “is deemed an agency of the federal government and

the United States is liable under the FTCA for injuries caused by negligence of the

independent contractor’s employees.” Id. (citing Orleans, 425 U.S. at 815). The

Government’s retention of the right to inspect progress, to provide advice on


                                          11
    Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 12 of 21




contract provision, and to order work stopped for safety violations is not sufficient to

impute liability to the United States. Id. at 831; see also, e.g., Guile v. United

States, 422 F.3d 221, 230 n.10 (5th Cir. 2005) (“A retained right of inspection does

not defeat the independent contractor exception unless the government actually

supervises the contractor’s day-to-day activities.”).

      In Robbins v. Computer Sciences Corporation, this Court found that a

company contracted to provide preventative and corrective maintenance of facilities,

including elevators, was an independent contractor and not an employee of the

Government for purposes of the FTCA. 486 F. Supp. 2d 581, 586 (S.D. Miss. 2007).

Plaintiffs asserted that the Government was advised of operational failures of an

elevator that closed unexpectedly on one of the plaintiffs, that it failed to perform

necessary repairs, and that it did not warn users of the condition of the elevator.

Id. The Court determined that, because one clause in the contract that required

approval of repairs by the Government did not apply to the elevators, and because

of the contract’s performance-based nature, the plaintiffs had failed to demonstrate

that the Government retained day-to-day control over the contractor. Id. The

Court further concluded that because the independent contractor exception to the

FTCA’s waiver of sovereign immunity applied, it could not reach the question of the

Government’s liability under Mississippi premises liability law. Id. at 587 (citing

28 U.S.C. § 2671).

      Here, Plaintiff contends that because he has alleged that Government’s

employees, and not the independent contractors who service the VAMC elevators,


                                           12
    Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 13 of 21




were negligent and caused his injuries, the independent contractor exception is not

a jurisdictional bar to his claims. Resp. [32] at 16. He notes that the contract

with Elevated Technologies explicitly states that it will not be liable for the

negligence of Government officers, agents, servants and employees. Id. (quoting

Ex. 1 [27-1] at 28-29). However, this contractual clause does not, by itself, render

the independent contractor exception inapplicable, because the contract serves to

delegate the Government’s responsibility for elevator maintenance and repair to the

contractor. The contractor is specifically responsible for “full maintenance which

includes regular and systematic inspection of each of the elevators and

dumbwaiters . . . .” Ex. 1 [27-1] at 5. During each inspection the contractor must

“clean, adjust, and lubricate the equipment as specified below, determine the nature

and extent of any trouble, and maintenance required to restore the elevators to safe

and satisfactory service, and if conditions warrant, furnish and install parts listed

below.” Id.

      Plaintiff contends that the Government did not delegate its duties under

Mississippi premises liability law to maintain a safe environment, warn about

dangers, and prevent injury. However, as this Court found in Robbins, the FTCA

and related exceptions operate as a jurisdictional threshold that a plaintiff must

first cross before the Court may conduct any substantive analysis of potential

liability under state law. In this case, the Government contracted with Elevated

Technologies to maintain and service the VAMC elevators, and both Elevated

Technologies and Diversified Elevators were vested with the authority to place


                                           13
    Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 14 of 21




elevators in or take them out of service, and to place signage indicating whether an

elevator was out of service. Such authority lies at the heart of what Plaintiff’s

Complaint asserts was the negligent conduct in this case. Moreover, nowhere does

the Complaint name any specific Government employees whom the Plaintiff alleges

were responsible for accomplishing such actions, referring only generally to the

Government’s duty to maintain the elevators. See Compl. [1] at 3-6. Plaintiff has

not identified any of the Government employees to whom issues with the elevator

were allegedly reported nor has he submitted any evidence regarding what, if

anything, such employees did with this information. This lends credence to O’Neal’s

testimony that no such reports were made to the VA’s Engineering Department. Ex.

1 [34-1] at 18.

       Although the contract with Elevated Technologies reserved to the

Government authority to oversee maintenance of the elevators by way of weekly

reports or as-needed communication with Government employees, this does not rise

to the level of the Government exercising control of the day-to-day operations of the

contractor so as to render Elevated Technologies or Diversified Elevators employees

of the VA. As the Fifth Circuit concluded in Alexander, the Government’s retention

of the right to inspect progress, to provide advice, and to order work stopped for

safety violations is not sufficient to impute liability to the Government. Alexander,

605 F.2d at 831. Likewise, “[a] retained right of inspection does not defeat the

independent contractor exception unless the government actually supervises the




                                          14
     Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 15 of 21




contractor’s day-to-day activities.” Guile, 422 F.3d at 230 n.10. There is no

indication that such supervision occurred here.

       The Government’s Rule 30(b)(6) witness testified that both Elevated

Technologies and Diversified Elevators handled servicing of the elevators at the

VAMC, and that the VA does not ever “put hands on the elevator for repair,” as all

repairs are “100 percent” handled by Diversified under the service contract.         Ex. 2

[27-2] at 3.     He added that, generally, Diversified Elevators would contact the

VAMC to inform it that the elevator was being taken out of service, but that it had

“the ability to take [the elevator] out [of service] on their [sic] own if they feel it’s

necessary.”      Id.   The elevator mechanic also had the authority and ability to

disable the elevator doors from opening to prevent individuals from entering the

elevator.      Id. at 11-12.   Based upon the Complaint supplemented by the

undisputed facts and the Court’s resolution of any disputed facts, the Court finds

that Plaintiff’s claims are premised upon acts or omissions of the independent

contractor, not Government employees. For this reason, the independent

contractor exception of the FTCA applies, and this Court lacks jurisdiction to hear

Plaintiff’s claims.

C.     Discretionary function exception

       The discretionary function exception “preserves the federal government’s

immunity . . . when an employee’s acts involve the exercise of judgment or choice.”

Gonzalez, 851 F.3d at 543. This exception preserves the Government’s immunity

from


                                             15
    Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 16 of 21




         [a]ny claim based upon an act or omission of an employee of the
         Government, exercising due care, in the execution of a statute or
         regulation, whether or not such statute or regulation be valid, or based
         upon the exercise or performance or the failure to exercise or perform a
         discretionary function or duty on the part of a federal agency or an
         employee of the Government, whether or not the discretion involved be
         abused.

28 U.S.C. § 2680(a).

         The Supreme Court has articulated a two-part test for determining whether

agency conduct qualifies as a discretionary function: (1) the conduct must be

discretionary in nature; and (2) the judgment exercised must be “of the kind that

the discretionary function exception was designed to shield.” St. Tammany Par., ex

rel. Davis v. Fed. Emergency Mgmt. Agency, 556 F.3d 307, 323 (5th Cir. 2009) (citing

United States v. Gaubert, 499 U.S. 315, 322 (1991)). If either one of these

conditions is not satisfied, “the discretionary function exception fails to protect the

United States from suit.” M.D.C.G. v. United States, 956 F.3d 762, 772 (5th Cir.

2020).

         Under the first step, acts that are “discretionary in nature,” or “involve an

element of judgment or choice,” are covered by the exception. Gaubert, 499 U.S. at

322. It is the nature of the conduct, rather than the status of the actor, that

governs whether the exception applies. Id. This requirement is not satisfied

where a “federal statute, regulation, or policy specifically prescribes a course of

action for an employee to follow, because the employee has no rightful option but to

adhere to the directive.” Id. (quoting Berkovitz v. United States, 486 U.S. 531, 536

(1988)). “In other words, the discretionary function exception does not apply if the


                                            16
    Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 17 of 21




challenged actions in fact violated a federal statute, regulation, or policy.” Campos

v. United States, 888 F.3d 724, 731 (5th Cir. 2018). According to the Fifth Circuit,

“[i]f a plaintiff can point to a specific, nondiscretionary function or duty that

prescribes a specific course of action for an agency or employee, then there is no

discretion.” Joiner, 955 F.3d at 404 (quotation omitted).

      The second consideration is whether the Government’s decision as to the

appropriate action was based on considerations of public policy. See Gonzalez, 851

F.3d at 550. The discretionary function exception is intended to “prevent judicial

second-guessing of legislative and administrative decisions,” and thus protects “only

governmental actions and decisions based on considerations of public policy.”

Gaubert, 499 U.S. at 322 (quoting Berkovitz, 486 U.S. at 537). “Decisions that are

susceptible to legislative or administrative considerations are the type of judgments

that fall within the [scope of the] discretionary function exception . . . .” M.D.C.G.,

956 F.3d at 772. A decision based on considerations of social, economic, or political

public policy satisfies the second prong of the discretionary function exception test.

See Gonzalez, 851 F.3d at 551. “The second part of the inquiry asks not whether

the decision maker in fact engaged in a policy analysis when reaching his decision

but instead whether his decision was susceptible to policy analysis.” In re FEMA

Trailer Formaldehyde Prod. Liab. Litig. (Louisiana Plaintiffs), 713 F.3d 807, 810

(5th Cir. 2013) (quotation omitted).

      In United States v. Varig Airlines, the Supreme Court held that “[w]hen an

agency determines the extent to which it will supervise the safety procedures of


                                           17
    Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 18 of 21




private individuals, it is exercising discretionary regulatory authority of the most

basic kind.” Varig, 467 U.S. at 819-20. The Fifth Circuit has held that

“[s]upervision of a contractor’s work, including the degree of oversight to exercise, is

inherently a discretionary function.” Guile, 422 F.3d at 231; see Doe v. United

States, 831 F.3d 309, 319 (5th Cir. 2016) (same). Other courts in this Circuit have

likewise concluded that overseeing an independent contractor “represent[s]

precisely the species of choices the discretionary function exception was intended to

protect.” Jimenez v. United States, No. SA-20-CV-00575-XR, 2021 WL 860008, at

*11 (W.D. Tex. Mar. 5, 2021); see, e.g., Walding v. United States, 955 F. Supp. 2d

759, 782 (W.D. Tex. 2013).

      Plaintiff alleges generally that the Government was negligent for failing to

maintain a safe premises and failing to warn the public of an unsafe condition.

The allegedly negligent conduct in this case implicates the VA’s retention of an

independent contractor to provide maintenance and repair to the VAMC elevators

and the associated decisions regarding inspecting the elevators, making necessary

repairs, and posting appropriate signage. See Compl. [1] at 3-6.

      Turning to the first prong of the discretionary function analysis, Plaintiff has

failed to identify a nondiscretionary duty violated by an agency or employee of the

United States. See Joiner, 955 F.3d at 404. Plaintiff has not pointed the Court to

any federal statute or regulation mandating any particular decisions or how such

decisions should be made. Simply put, “there was room for choice in making the

allegedly negligent decision to not inspect and maintain the [elevators] in a certain


                                          18
    Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 19 of 21




way.” Gonzalez, 851 F.3d at 547 (quotation omitted). Because there was no

mandatory policy that either directed or prescribed a course of action to be taken by

Government employees in this case, and because their alleged conduct involved

elements of choice, the actions or omissions at issue qualify as discretionary in

nature. See, e.g., M.D.C.G., 956 F.3d at 772.

      Secondly, the decisions involving overseeing the independent contractor in

this case, and the considerations involving whether and the extent to which to

supervise the work of an independent contractor are the “most basic kind” of actions

the discretionary function exception was intended to cover. Varig, 467 U.S. at 819-

20; see also Guile, 422 F.3d at 231; Jimenez, 2021 WL 860008, at *11; Walding, 955

F. Supp. 2d at 782. Even if the contractors were somehow found to be Government

employees, the Fifth Circuit has held that federal employees’ supervision of

subordinates and an agency’s supervision of its employees involve the kinds of

judgment that the discretionary function exception was designed to protect, as they

involve balancing management interests to effectively carry out the governmental

mission. See M.D.C.G., 956 F.3d at 772.

      Likewise, decisions concerning how the Government inspects and maintains

elevators are susceptible to policy considerations, such that they are of the type the

discretionary function exception was intended to shield. See Gonzalez, 851 F.3d at

547 (concerning inspection and maintenance of bicycle trails in a national forest);

see also In re FEMA Trailer Formaldehyde Prod. Liab. Litig. (Louisiana Plaintiffs),

713 F.3d at 810 (addressing the decision of what would provide the safest, most


                                          19
    Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 20 of 21




feasible, convenient, and readily available housing assistance following a

hurricane). To find otherwise in this case would constitute judicial second-guessing

of legislative and administrative decisions grounded in social, economic, and

political policy through the medium of an action in tort, which is contrary to the

discretionary function exception. See Gaubert, 499 U.S. at 322.

          In sum, the Government’s conduct in this case was discretionary in nature,

and the judgment it exercised was of the kind that the discretionary function

exception was designed to shield. 1 See id. at 315; St. Tammany Par., ex rel. Davis,

556 F.3d at 323. The discretionary function exception applies as an alternative bar

to Plaintiff’s claims against the Government, and the Motion [27] to Dismiss should

be granted.

                                   III. CONCLUSION

          To the extent the Court has not specifically addressed the parties’ remaining

arguments, it has considered them and determined that they would not alter the

result.

          IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

United States of America’s Motion [27] to Dismiss Pursuant to Federal Rule of Civil

Procedure 12(b)(1) is GRANTED.




1 While Plaintiff’s Response focuses upon the Government’s purported negligence under
Mississippi law, see Mem. [32] at 11-16, the FTCA is clear that the discretionary function
exception applies “whether or not the discretion involved be abused,” 28 U.S.C. § 2680(a).
Arguments concerning some breach of duty “better inform the merits of [Plaintiff’s]
underlying claims, rather than whether the discretionary function exception applies.”
Gonzalez, 851 F.3d at 547.

                                             20
    Case 1:20-cv-00175-HSO-JCG Document 35 Filed 08/19/21 Page 21 of 21




      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Charles

Kimler’s claims against Defendant United States of America are DISMISSED

WITHOUT PREJUDICE for lack of subject-matter jurisdiction. A separate Final

Judgment will issue in accordance with Federal Rule of Civil Procedure 58.

      SO ORDERED AND ADJUDGED, this the 19th day of August, 2021.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                        21
